ON REHEARING
MOUTON, J.
concurring. Nick Scimeca, the minor son of defendant, was driving the car that collided with the daughter of the plaintiff, and as a witness, gave his account of the occurrence. In concurring with the judgment rendered by Judge Elliott, I wish to refer to the testimony of Nick Scimeca when he testifies as to what occurred immediately before and at the time Miss Busch was struck by the auto he was driving. He saw her, he says, standing near the bridge “fixing something about her foot or shoe,” that he drove about ten feet from her, and she then straightened up and started northward across the street; that he was then going ten or twelve miles an hour, and that he threw on his brakes; that as she swerved north he swerved his car in that direction; that she got excited, came back south, and that he swerved his car that way. Thereafter, he repeats that she turned twice, with only this difference, that he then says she first swerved to the south and then to the north. However, this may be, the fact remains according to the testimony of Nick, that when Miss Busch struck out in opposite directions, she was then only about ten or twelve feet in front of the auto. Nick also stated in his testimony, that a *461car traveling at a speed of eighteen miles an hour can be stopped in ten or twelve feet.
It will be noted that he said, as we have above shown, that she was about ten or twelve feet ahead of his car when she started to cross the street and that he had applied his brakes. If he had been going, at the time, at the rate of ten or twelve miles an hour, and had thrown on his brakes as he testified, his auto would have been stopped ^before it struck Miss Busch, and no injury would have resulted. Instead of stopping in time to avoid the accident, as would have been the case if his testimony is to be believed, Miss Busch was carried a good ’ distance away by the severity of the impact, and was severely injured. Not only does Nick testify to the facts above stated as being what really occurred at about the time of the collision, but he also says that he had veered his auto from the north to the south or from the south to the north in the attempt he was making to avoid the accident. This swerving of his auto in opposite directions, it must be observed, was done according to his testimony after he had put on his brakes, and. all of this in a space of ten or twelve feet, which he says separated his auto from Miss Busch .when she started across the street. It occurs to me, that if such had been the conditions under which he was operating his car the accident would never have happened and it is practically certain that the car would never have passed the point of collision by several feet as is shown by the record. It is quite true that it is impossible for a bystander looking at a moving car to say with any degree of accuracy at what speed it is actually traveling. For instance, no one as a mere looker-on would dare venture the statement that a car was traveling say, at the rate of fifteen, twenty or twenty-five miles. No one would testify thereto as a positive fact, but most any person wh'o has observed the movement of cars, can say if it is moving at an unusual or reckless speed. Two or three witnesses said the auto in question was moving at the time at about forty miles an hour. It may be that the estimate of its speed by these witnesses was greater than the rate at which it was traveling, but from their testimony, we have no reason to doubt it was moving with unaccustomed rapidity on that street where the evidence shows there was considerable traffic. The accident, I think, was the result of reckless driving by a boy of sixteen, who, from some cause or another, lost control of his car, and swinging it as best he could, perhaps in an earnest effort to avert the collision, inflicted the injury of which plaintiff complains.
Miss Busch denies that she was stooping to fix her shoe, or apparel when she was injured. She testifies she had stopped to take powder off her face, that she looked eastward, saw the car coming at great speed, and that before she could move, it suddenly swerved and struck her. Mrs. Mary Hall says she saw when the car made a sudden curve and struck Miss Busch, who was in a standing position. She testifies she was in Rica’s store, and that the car was coming so fast she came out to see “what it was.” This witness is not a relative of the plaintiff, and as far as the record discloses has no interest whatsoever in the outcome of the suit.
The District Judge did not give written reasons for his judgment. It is obvious that he must have accepted the version which was given of the occurrence by Miss Busch and the other witnesses of plaintiff, and from their testimony, concluded that the collision had resulted . from the reckless, careless, incompetent or negligent *462driving of the auto. I find, after a reexamination of this case, that it is more rational to credit the version of the accident as given by plaintiff’s witnesses, than to accept the improbable narrative of the occurrence by the driver of the auto.
In any event, the District Judge so found, on this, a question of fact, and his judgment comes -up to us with a presumption of correctness, or else there would be no value in such findings by trial courts. Unless such error is clear or manifest, when the testimony is conflicting, our duty is to affirm. Scopini et al. vs. Bossier Levee Board, 111 La. —, 36 So. 102; Dunn vs. Brual, 155 La. —, 99 So. 296; Gilliand vs. Feibleman’s, Inc., 161 La. —, 108 So. 112; Smith vs. Minder Lbr. Co., 114 La. —, 38 So. 821. This has been the established doctrine dating from our earliest decisions. When such error appears, an appellate court should not hesitate to reverse; otherwise it should leave undisturbed the conclusions arrived at below. I find here that the proof entitled plaintiff to damages, and that there is certainly no error to warrant a reversal.
With an amendment to the judgment below increasing the amount allowed to $1,000.00, it should be reinstated and affirmed.